FILED
                           NOT FOR PUBLICATION                                 JAN 28 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JESSICA CANTRALL,                                No. 12-17319

              Plaintiff - Appellant,             D.C. No. 3:12-cv-01863-JSW

  v.
                                                 MEMORANDUM*
HARTFORD FINANCIAL SERVICES
GROUP, HARTFORD FIRE
INSURANCE COMPANY, TWIN CITY
FIRE INSURANCE COMPANY,
HARTFORD UNDERWRITERS
INSURANCE COMPANY, HARTFORD
INSURANCE COMPANY OF THE
MIDWEST, HARTFORD CASUALTY
INSURANCE COMPANY, HARTFORD
ACCIDENT AND INDEMNITY
COMPANY, HARTFORD SPECIALITY
COMPANY,

             Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted January 14, 2015**
                              San Francisco, California

Before: M. SMITH, NGUYEN, AND FRIEDLAND, Circuit Judges.

      In this diversity putative class action, Plaintiff Jessica Cantrall files suit

against Defendants Hartford Financial Services Group and several affiliated

Hartford entities. Cantrall purports to represent a class of California consumers

who allege that they were charged more for cell phone insurance from 2001 to July

2005 than the rates that the Hartford defendants filed by statute with the California

Department of Insurance. The district court dismissed Cantrall’s Complaint on

California statute of limitations grounds. We affirm the district court’s decision.

      Cantrall filed this action well after the applicable four-year statute of

limitations expired in 2009. California courts generally do not apply the discovery

rule to toll a statute of limitations where public filings, required by statute, contain

the information relevant to a claim. See Util. Cost Mgmt. v. Indian Wells Water

Dist., 36 P.3d 2, 10 (Cal. 2001). Hartford published a completed rate application in

2004, which was required by the California Insurance Code. See Cal. Ins. Code §

1861.05 (“Every insurer which desires to change any rate shall file a complete rate

application with the commissioner. A complete rate application shall include all

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
data referred to in Sections 1857.7, 1857.9, 1857.15, and 1864 and such other

information as the commissioner may require.”).

      Additionally, the district court denied Cantrall leave to amend her complaint

because it determined that an amended complaint would be futile. Since an

amended complaint would have been subject to the same statute of limitations

issues, the district court was well within its discretion to deny leave to amend.

      Cantrall claims that, if she were allowed to amend her complaint, she would

have been able to support allegations that the Hartford defendants committed fraud

by not disclosing the rate difference to her. Although allegations of fraud would

have tolled the statute of limitations, Cantrall’s fraud claim does not have merit.

Cantrall alleges that Hartford complied with its statutory duty to file its insurance

rates under California Insurance Code Sections 1861.05. Compliance with

statutory requirements necessarily required disclosure through the filing of rates.

Cantrall cannot then state a claim of fraud based on Hartford’s failure to disclose

those same rates.

      Finally, Cantrall argues that equitable estoppel exempts her from complying

with the applicable statute of limitations. Under the doctrine of equitable estoppel,

Cantrall would have been able to sue after the limitations period by showing that

“the defendant’s conduct, relied on by the plaintiff, [] induced the plaintiff to


                                           3
postpone filing the action until after the statute [had] run.” Mills v. Forestex Co.,

134 Cal. Rptr. 2d 273, 295 (Ct. App. 2003). The district court did not err in

denying Cantrall’s equitable estoppel claim because Cantrall admits that she was

not aware of her claim until March 2012, well after the statute of limitations period

had run. Cantrall does not show that the Hartford defendants undertook any action

to delay her filing of the cause of action.

      We, therefore, affirm the decision of the district court. All outstanding

motions are denied.

AFFIRMED.




                                              4